Citation Nr: 1123344	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for spinal meningitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from September 1956 to October 1956 and from April 1957 to December 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision, by the Louisville, Kentucky RO, which denied the Veteran's attempt to reopen his claim of entitlement to service connection for spinal meningitis.  Subsequently, by a rating action in July 2009, the RO reopened the claim for service connection, but denied the claim on the merits.  

In his substantive appeal (VA Form 9), received in February 2010, the Veteran requested a videoconference hearing before the Board.  By letter, dated in January 2011, the Veteran was advised that he was scheduled for a hearing on March 3, 2011.  However, on January 11, 2011, the Veteran requested that his hearing be cancelled.  See 38 C.F.R. § 20.704(e) (2010).  

Although the RO determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for spinal meningitis, the Board, as a fact finder within VA, must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  By a June 1966 rating decision, the RO denied service connection for residuals of meningitis.  The Veteran did not perfect an appeal.  

2.  The Veteran thereafter sought to reopen his claim of service connection for residuals of spinal meningitis on multiple occasions.  In May 1996, May 2002, and April 2008 rating decisions, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection.  Although the Veteran was duly notified of the RO's decisions and his appellate rights, he did not perfect an appeal.  

3.  The evidence received since the RO's April 2008 rating decision is new and raises a reasonable possibility of substantiating the underlying claim.  

4.  The Veteran does not have spinal meningitis or residual thereof that is attributable to his active military service.  


CONCLUSIONS OF LAW

1.  The April 2008 rating decision, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for spinal meningitis, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for spinal meningitis.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  

3.  The Veteran does not have spinal meningitis or residual thereof that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a claim to reopen, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to substantiate the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2008 and February 2009 from the RO to the Veteran, which were issued prior to the RO decision in March 2009.  An additional letter was issued in June 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The letters also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding the issue addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Claim to Reopen

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Under applicable regulations, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The service treatment reports (STRs) show that the Veteran was released from a hospital after a 7-day stay for possible meningitis; it was noted that he was admitted to the hospital with complaints of frontal headaches and low back pain.  The impression was post spinal headache and low back pain.  On October 19, 1959, the Veteran was again seen for complaints of headaches, fever and weakness for 2 days; encephalitis was to be ruled out.  Following a spinal puncture, he was diagnosed with acute viral meningitis.  His service separation examination, dated in December 1962, was negative for any complaints or findings of headaches or low back disorder, or any residuals of spinal meningitis.  

The Veteran's initial claim for service connection for spinal meningitis (VA Form 21-526) was received in April 1966.  The Veteran was afforded a VA examination in June 1966.  The Veteran complained of back pain.  He stated that he was unable to lift anything.  The Veteran reported pain in his back all the time.  He also reported problems with limited motion and general weakness in his back.  Following an evaluation of the spine, it was determined that there was no cause found for the backache.  A special neurological evaluation was also conducted.  No residuals of meningitis were found.  

By a rating action in June 1966, the RO denied service connection for residuals of meningitis; it was determined that meningitis was not then shown by the evidence of record.  A notice of disagreement with the determination was received in June 1966.  In a rating action in July 1966, it was noted that service records showed that the Veteran was treated for acute meningitis during October 1959, but no residuals of meningitis were found on VA examination in June 1966.  The previous denial was confirmed.  A statement of the case was issued in July 1966; however, no substantive appeal was received from the Veteran.  Therefore, that determination became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

An application for service connection for spinal meningitis (VA Form 21-526) was received in November 1995.  Submitted in support of the claim was a statement from the Veteran's wife, indicating that the Veteran had been experiencing back pain since his return home from Okinawa in 1960.  She noted that a private doctor told them that the Veteran had picked up a bacterial disease from the unsanitary conditions overseas, and that the spinal meningitis had caused him to develop problems with his back.  The Veteran's wife further noted that a doctor later told them that the spinal meningitis, which the Veteran suffered on active duty, had affected his nervous system and it was something he would have to learn to live with.  Also submitted was a statement from the Veteran's mother who attested to the fact that he returned home with chronic back problems as a result of the meningitis that he suffered while on active duty.  

By a rating action in May 1996, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for residuals of spinal meningitis.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in May 1996.  He did not appeal that decision.  

Another application for service connection for spinal meningitis (VA Form 21-526) was received in February 2001.  Submitted in support of the claim were VA progress notes dated from August 1999 to May 2001.  These records do not reflect findings of any residuals of spinal meningitis.  

By a rating action in May 2002, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for residuals of spinal meningitis.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in May 2002.  He did not appeal that decision.  

Another application for service connection for spinal meningitis (VA Form 21-526) was received in November 2007.  Submitted in support of the claim were VA progress notes dated from January 2001 to February 2008.  These records do not reflect any complaints or findings of headaches, low back pain or any residuals of spinal meningitis.  

By a rating action in April 2008, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for residuals of spinal meningitis.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in May 2008.  He did not appeal that decision.  

In a report of contact (VA Form 119), dated in November 2008, the Veteran sought to reopen his claim of entitlement to service connection for spinal meningitis.  Submitted in support of the claim was a determination from the Social Security Administration (SSA), dated in July 2000, which found the Veteran to be disabled primarily due to disorders of the back and ruptured Achilles tendon.  Attached to his decision were medical records dated from August 1999 to March 2000, reflecting treatment for a lumbar spine disorder and rupture of the Achilles tendon.  Among these records is a treatment report from Dr. Douglas Deitch, dated in September 1999, indicating that the Veteran slipped and injured himself on June 7, 1999, while working.  The Veteran reported that he had had no major previous back problems.  He complained of back pain; he also reported pain that shoots down his legs.  Following an examination, the impressions were probable lumbar radiculopathy, and lumbar strain.  Those records do not reflect any diagnosis of or treatment for meningitis or residuals thereof.  

Submitted in support of the claim were VA progress notes dated from February 2008 to November 2008.  These records do not reflect any complaints or findings of headaches, low back pain or any residuals of spinal meningitis.  

Received in May 2009 was a treatment report from Dr. S. Douglas Deitch, dated in April 2009, indicating that the Veteran was seen in his office for a neurological evaluation.  At that time, the Veteran indicated that he had been having low back pain since he suffered a bout of meningitis at age 19 in 1959.  He reported having low back pain and pain down the left leg.  He had limited lumbar flexion at 40 degrees and extension at 5 degrees.  He had a positive straight leg raising test on the left at 40 degrees.  He had a depressed left ankle reflex with decreased sensation in the L5-S1 nerve root distribution.  The impression was remote history of viral meningitis, 1959, with reported chronic low back pain.  Dr. Deitch indicated that he reviewed the Veteran's service treatment records; and, it was his opinion that his current chronic back pain was as likely as not because of the spinal meningitis he suffered while in the military.  

Received in June 2009 were VA progress notes dated from December 1995 to March 2009.  These records do not reflect any complaints or findings of headaches, low back pain or any residuals of spinal meningitis.  

The Veteran was afforded a VA compensation examination in June 2009.  At that time, the examiner noted that the claims folder indicated that the Veteran was treated for viral meningitis at a U.S. Army hospital from October 19, 1959 to October 27, 1959; results showed viral meningitis.  The impression was post spinal low back pain.  The discharge examination in December 1962 showed no residual back pain.  The Veteran reported intermittent back pain since discharge with radiation of pain into the lower extremities.  It was noted that the Veteran is a retired electrician.  The Veteran reported an incident in June 1999 when a transformer he was working on exploded, causing him to jump off an insulator; he injured his knees, back and left foot.  Following a physical examination, including an EMG, the pertinent diagnosis was degenerative joint disc disease of the lumbar spine.  The VA examiner stated that the Veteran's degenerative disc disease of the lumbar spine was most likely secondary to the injury sustained in 1999.  The examiner also stated that the Veteran's current low back pain was less likely as not caused by viral meningitis suffered in service.  

VA progress notes dated from June 2009 to August 2009 do not reflect any complaints or treatment for residuals of meningitis.  

As noted above, service connection for residuals of spinal meningitis was previously denied in a rating decision in April 2008.  At that time, the RO denied the claim on a finding that, while service records showed treatment for meningitis, no residuals were found on VA examination in June 1966.  The Veteran was informed of the determination and of the right to appeal; the Veteran did not appeal that decision within one year of the notification, and it became final.  

Evidence received since the April 2008 rating decision includes VA progress notes, a June 2009 VA examination report, and a medical opinion from a neurologist S. Douglas Deitch, dated in April 2009.  The VA examination reported a diagnosis of degenerative disc disease of the lumbar spine.  Significantly, in his April 2009 treatment report, Dr. Deitch reported an impression of remote history of viral meningitis in 1959, with reported chronic low back pain.  Dr. Deitch opined that the Veteran's chronic back pain was as likely as not because of the spinal meningitis he suffered while in the military.  Based upon the reasons for the prior denial, the evidence indicating the presence of a low back disorder that was thought by one care provider to be likely due to the viral meningitis shown in service is new and material.  Specifically, the evidence tends to address one of the evidentiary defects that had previously existed.  Therefore, the claim of entitlement to service connection for spinal meningitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

III.  Service Connection

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

After review of the evidentiary record, the Board finds that service connection is not warranted for spinal meningitis or any residual thereof.  Significantly, while the service treatment records reflect complaints of back pain and headaches in October 1959, which was ultimately diagnosed as viral meningitis, the remainder of the service treatment records is completely silent with respect to any complaints or diagnosis of any residuals of spinal meningitis.  In fact, at the time of the separation examination in December 1962, clinical evaluation of the spine was normal; a neurological evaluation was also reported as normal.  Normal findings are consistent with the initial assessment that the meningitis was an acute process, not a chronic one.  The first clinical documentation of the onset of a chronic back disorder is in September 1999, more than 36 years after service separation.  (A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  

In addition, while the Veteran has a current diagnosis of a low back disorder--degenerative disc disease of the lumbar spine--there are conflicting medical opinions of record regarding the relationship between a current back disorder and the viral meningitis documented in service.  Significantly, in a medical statement dated in April 2009, the Veteran's private physician stated that the current chronic back pain was just as likely as not caused by the spinal meningitis he suffered while in the military.  On the contrary, the June 2009 VA examiner opined that the Veteran's current low back pain was less likely as not caused by viral meningitis suffered in the service.  The examiner further stated that the current degenerative disc disease of the lumbar spine was most likely secondary to an injury that the Veteran sustained in 1999 when he suffered a fall at work.  The VA examiner explained that the Veteran was evaluated for back pain and headache following lumbar puncture when he had viral meningitis; however, a follow-up evaluation at discharge in December 1962 was normal, with no sign of residual disability.  

In assessing evidence such as medical opinions, the failure of a physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence in the adjudication on the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board finds that the opinion offered by the VA examiner in June 2009 is more persuasive than the opinion provided by Dr. Deitch.  As noted above, the private physician suggested that it was likely that current back pain was due to the spinal meningitis the Veteran suffered while in the military.  However, while he indicated that he reviewed the Veteran's service treatment reports, there is no indication that he had access to or reviewed the Veteran's claims folder and associated medical records.  On the contrary, the June 2009 VA examiner included a thorough review of the Veteran's claims file, including the statement from Dr. Deitch; the Veteran's medical history was considered as well as his employment history, which included a fall in June 1999, and a complete rationale was provided.  Moreover, Dr. Deitch did not provide a specific diagnosis to account for the pain.  The VA examiner diagnosed degenerative disc disease, which is, as noted by the examiner, consistent with a past injury, not acute viral meningitis.  The service exit examination and post-service records being devoid of residual disability are also evidence that tend to support the conclusions reached by the VA examiner.  As such, the Board finds that the VA examiner's opinion is more persuasive and should be given greater weight.  

As for the Veteran's statements and other lay statements, relating any current back disorder to viral meningitis in service, although the Veteran is competent to describe symptoms pertaining to his claimed disability, whereas here, the question involved is one of medical causation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  

For the above-stated reasons, the greater weight of the evidence is against the claim of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the Veteran.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for spinal meningitis or residuals thereof is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


